Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 17-36 are currently pending and the subject of this Office Action.  
This is a continuation of applicant's earlier Application No. 16/522500, which was a continuation of Application No. 14/539,841.  As explained in Application No. 16/522500 and repeated here, all claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Specifically, the claims are directed to the same methylation-specific real-time Invader Assay technique, but without the previously-claimed specific cycling times and temperatures.  In fact, the now-abandoned parent application number 14/539,841 was appealed, and the Patent Trial and Appeal Board (PTAB) affirmed the Office in these rejections on claims that anticipated the instant claims.  See Ex Parte Ligard et. al., Appeal 2017-008748, 06/03/2019.  The independent claim in the parent application included additional subject matter directed to specific cycling temperatures and time, and the stool sample was in a dependent claim.  Thus, the parent claims anticipate the instant claims because they taught the same technique using the claimed compositions.  Thus, the same art rejections are applied.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

Claim Objections
Claim 18 is objected to because it recites “flap probe” which should be “flap oligonucleotide.”
Claim 25 is objected to for reciting “instructions for performing the method of claim 1” because claim 1 is cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 17-25 are rejected under 35 U.S.C. § 103(a) as being unpatentable over ALLAWI (US 2009/0253142, published 10/8/2009, effective filing date 3/15/2008), in view of Fackler et al. (Quantitative Multiplex Methylation-Specific PCR Assay for the Detection of Promoter Hypermethylation in Multiple Genes in Breast Cancer, CANCER RESEARCH, 64, 4442–4452, July 1, 2004), Eads et al. (MethyLight: a high-throughput assay to measure DNA methylation, Nucleic Acids Res. 2000 Apr 15;28(8):E32) and Rand et al. (Conversion-specific detection of DNA methylation using real-time polymerase chain reaction (ConLight-MSP) to avoid false positives, Methods 27 (2002) 114–120).
It would have been prima facie obvious at the time of the invention to apply familiar methylation-specific PCR (MS-PCR) techniques to familiar real-time Invader Assay techniques of the prior art in order to achieve faster detection and improved specificity in methylation detection by replacing TaqMan-based real-time methylation-specific amplification techniques of the prior art with the real-time Invader assays of ALAWI with a reasonable expectation of success.  See KSR Int'l v. Teleflex Inc., 550 U.S. 398, 416 (2007) (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”); In re Aller, 220 F.2d 454, at 456 (CCAP 1955) (“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”); id. (“Under some circumstances, however, changes such as these may impart patentability to a process if the particular ranges claimed produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art. Such ranges are termed ‘critical’ ranges, and the applicant has the burden of proving such criticality.”).
ALLAWI demonstrates that real-time Invader assays with similar cycling protocols as claimed and for the purpose of methylation detection were familiar at the time of the invention.  These assays will necessarily use compositions for the INVADER reactions with a thermostable polymerase, nucleotides, a first primer and a second primer, and a flap endonuclease, a FRET cassette, a flap oligonucleotide, and invasive oligo, and nucleic acid sample.
As to claims 17-25, ALLAWI teaches a multiplex real-time Invader assay comprising a single reaction comprising first and second primers, an invasive oligonucleotide, a flap oligonucleotides and FRET cassettes (Fig. 1), and internal controls for normalization (paras. 0024-0025, as examples).
As to claims 17-25, ALLAWI teaches to detect cancer-related genes in human stool (paras. 0003, 0096-0097 & 0196).
ALLWAI also teaches kits (Abstract).
ALLAWI does not explicitly teach treating a nucleic acid sample that contains both unmethylated and methylated copies of a genomic locus with an agent that modifies unmethylated cytosine to uracil to produce a treated nucleic acid, first and second primers that preferentially amplifies said methylated copies of said genomic locus; and wherein said flap assay reagents comprise: i. an invasive oligonucleotide having a 3' terminal G or C nucleotide that corresponds to a methylated cytosine in said genomic locus and ii. a flap oligonucleotide that comprises a G or C nucleotide at a position that corresponds to said methylated cytosine in said genomic locus; wherein said flap oligonucleotide comprises an internal G or C nucleotide at a position that corresponds to a second methylated cytosine in said genomic locus; wherein said first primer comprises an internal G or C nucleotide at a position that corresponds to a second methylated cytosine in said genomic locus; or wherein said first and second primers both bind to sites that contain methylcytosines in said genomic locus.
However, first, ALLAWI provides explicit motivation to apply the real-time invader assay to methylation detection (para. 0018).  Specifically, ALLAWI provides explicit motivation to apply the single-tube Invader Assay to other techniques, such as MS-PCR: 
In some embodiments, the present invention provides detection technologies for analyzing a target nucleic acid of interest. As described herein, the detection technologies include real time detection capability that, if desired, can be quantitative or semi-quantitative. Systems, compositions (e.g., kits, reaction mixtures, and the like), and methods are provided. The systems, compositions, and methods may be used in combination with other known or future developed technologies. In some embodiments, the present invention provides detection systems comprising the use of footprint probes, wherein the footprint probe provides, e.g., a minimum structure (e.g., duplex) needed for detection using a detection enzyme.
[ . . . ]
 . . . The target nucleic acid may comprise natural nucleic acid molecules or synthetic nucleic acid molecules, or combinations thereof. In some embodiments, where the target nucleic is or comprises RNA, the RNA is converted to DNA, for example, by reverse transcription with a reverse transcriptase enzyme. The target nucleic acid may include covalent or non-covalent modifications to one or more nucleotides or other parts of its structure. For example, in some embodiments, the [target] nucleic acid is methylated at one or more nucleotides and the analysis includes determining the existence of, degree of, or location or methylated nucleotides in the target nucleic acid

(emphasis added; paras. 0012 & 0018).  ALLAWI also teaches amplifying regions of interest, then carrying out the disclosed invader assay to detect a region of interest, including methylated sites (Abstract (“The present invention provides systems, methods and kits for performing a detection assay (e.g., invasive cleavage assay) in combination with an amplification assay (e.g., PCR) . . .”; emphasis added); Fig. 1; para. 0018 (methylation detection), as examples).   Finally, ALLAWI also provides explicit motivation to replace TaqMan and other real-time detection methods with Invader Assay components (paras. 0177-0198).  For example, ALLAWI demonstrates that this Invader assay is more specific, faster, cheaper, and offers greater dynamic range than TaqMan-type detection assays (paras. 0177-0198).   Thus, ALLAWI provides motivation to apply familiar MS-PCR that amplified methylated sequences with greater sensitivity, as explained above, with the real-time single-tube invader plus assay of ALLAWI with a reasonable expectation of success.
To this end, Fackler and Rand teach familiar real-time TaqMan-based MS-PCR which was known to yield high sensitivity and specificity amplification of methylated sequences using cytosine to uracil conversion and G/C primers.  Such real-time MS-PCR techniques utilized methylation-specific primers comprising internal and 3’ and/or 5’ G or C which preferentially amplified methylated sequences (Fig. 1, below).  Furthermore, both Fackler and Rand teach detecting methylated sites within the amplified sequences, which are then detected by methylation-specific probes (Id.)  And both Fackler and Rand provide explicit motivation to apply these techniques: MS-PCR allows detection of limited quantities of target DNA (Fackler, at pg. 4442, col. 2 & pgs. 4449-50; Rand, at pgs. 114-115 & pg. 120).  In fact, Rand states that “[w]e recommend that all MSP studies incorporate a conversion detection step [e.g. any known detection step] to avoid overestimation of frequency or levels of DNA methylation” (emphasis added; pg. 115, col. 1).  Thus, Fackler demonstrates the applicability of MS-PCR for downstream detection methods to increase detections sensitivity and specificity.
In fact, Fackler cites Eads for the teaching that “Q-MSP can detect one copy of the methylated marker gene among 10,000 unmethylated copies [Eads]” (pg. 4442, col. 2).  Eads teaches non-nested (i.e. “single primer pair”) methylation-specific amplification using primers which preferentially bind to bisulfite-unconverted nucleic acids (Abstract, Fig. 1 and throughout).  
In sum, a skilled artisan at the time of the invention would have been motivated to apply the Invader Assay of ALLAWI to the MS-PCR techniques of the prior art in order to combine the benefits of each assay into a single assay- for example, to take advantage of the Invader Plus Assay’s “single, closed-tube, continuous-reaction format that gives an analytical sensitivity of approximately 10 copies per reaction”- and overcome the limitation of TaqMan-based methods as taught by ALLAWI.  This combination constitutes combining known elements according to known techniques to yield predictable results.  Finally, all of Fackler, Rand and ALLAWI provide motivation and guidance to combine the methylation-specific primers and probes of MS-PCR with Invader Plus Assay with a reasonable expectation of success.
Furthermore, “accumulation of detectable signal is not dependent on or limited by the thermal cycling of the concurrent PCR assay” (para. 0189).  This is because 
[i]n particularly preferred embodiments, the second and subsequent cleavage structures are configured such that they can form and dissociate without reliance on the PCR temperature cycling, such that many cleavage structures can form and be cleaved at all times that the temperature of the reaction is within the range at which at least some of the detection cleavage structures can form. When so configured, many copies of the detection cleavage structure may be cleaved for each copy of the initial cleavage product, even as the temperature of the reaction moves through the thermal cycles of the concurrent PCR. In this way, the signal amplification from the detection assay will accumulate more rapidly than accumulation of the amplicon, and more rapidly than is possible with standard hydrolysis probe cleavage, or with secondary detection assays in which the initial cleavage product is consumed rather than re-used. Rapid signal accumulation allows more sensitive detection, and earlier time-to-result.

(para. 0190) (emphases added).  In fact, similar to what is disclosed in the instant Specification,
it is believed that the use of probes with short analyte-specific regions in an invasive cleavage assay such as the INVADER assay allows for an increased dynamic range of target detection, since the cleaved probes do not interfere with the PCR reaction. For example, it is believed that the cleaved probes, since they are short [and have Tms at least 5-10° lower than the primers], 1) are not stably hybridized and therefore do not inhibit PCR primer extension, and 2) and do not get extended improperly as part of the PCR reaction.

(para. 0201).  C.f. Specification at pg. 16, ll. 27-33 (“Further, in certain cases, the Tms of the flap portion and the target complementary regions of the flap oligonucleotide may independently be at least 10°C. lower (e.g., 10-20°C. lower) than the Tms of the PCR primers, which results in: a) less hybridization of the flap oligonucleotide to the target nucleic acid at higher temperatures (65°C. to 75°C.) and b) less hybridization of any cleaved flap to the FRET cassette at higher temperatures (65°C. to 75°C.), thereby allowing the genomic locus to be amplified by PCR at a temperature at which the flap does not efficiently hybridize.”).  Therefore, in the absence of criticality or unexpected results of the claimed broad reaction mixture, it would have been prima facie obvious to a skilled artisan at the time of the invention to apply familiar methylation detection techniques to the INVADER assays of the prior art with a reasonable expectation of success.
Thus, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to apply the familiar MS-PCR amplification techniques to amplify low levels of methylation to the familiar real-time Invader Plus technique of ALLAWI to detect low levels of single-base differences to yield even more sensitive and specific real-time Invader Plus detection of methylated nucleotides and overcome the limitation of TaqMan-based MS-PCR techniques with a reasonable expectation of success.  See KSR Int'l v. Teleflex Inc., 550 U.S. 398, 416 (2007) (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”).

Claims 26-36 are rejected under 35 U.S.C. § 103(a) as being unpatentable over ALLAWI, in view of Fackler and Rand, in further view of MARKOWITZ (US 2005/0106593, published 2/3/2009, effective filing date 8/14/2003).
The teachings of the previously applied reference(s) have been outlined in the above rejections. The previously applied reference(s) do not expressly teach Vimentin markers.
However, Markowitz provides a supportive structure that expressly teaches methylation analysis of Vimentin DNA from stool samples useful in cancer detection and analysis (see paras. [0007], [0009], as examples). 
As to the primers of SEQ ID NOS: 13-14 Markowitz teaches to detect the same region:
MARKOWITZ FIG. 46/SEQ ID NO: 13

    PNG
    media_image1.png
    85
    401
    media_image1.png
    Greyscale

MARKOWITZ FIG. 46/SEQ ID NO: 14

    PNG
    media_image2.png
    89
    456
    media_image2.png
    Greyscale

	As to flap oligo of SEQ ID NO: 15, a skilled artisan would have been motivated to design such flap oligos/5’-arm according to known techniques as taught in ALLAWI for example (paras. 0023, 0080, 0179, 0193, Figs. 1, 5).
Thus, in summary, it is submitted that it would have been prima facie obvious to a person of ordinary skill in the art at the time of invention to adapt the methods suggested by ALLAWI, Fackler and Rand for detection of methylated nucleotides in Vimentin DNA from stool samples since there was a clear motivation to study such nucleotides as well as ample guidance in the art that would have led an ordinary artisan to predictably functional process with a reasonable expectation of success.

Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 17-36 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-18 of U.S. 8,916,344. 
The instant claims are obvious over the conflicting claims because the conflicting claims teach the same real-time Invader Assay techniques for methylated sites, and further suggest to apply to stool samples.  Specifically, the conflicting claims teach the same real-time Invader Assay techniques.  Claim 1 teaches
1. A method for detecting a methylated genomic locus, comprising:
a) treating a nucleic acid sample that contains both unmethylated and methylated copies of a genomic locus with an agent that modifies unmethylated cytosine to uracil to produce a treated nucleic acid;
b) amplifying in a reaction mixture a product from said treated nucleic acid using a first primer and a second primer, wherein said first primer hybridizes to a methylated sequence in said locus and said amplifying preferentially amplifies said methylated copies of said genomic locus, to produce an amplified sample; and wherein said amplifying comprises subjecting said reaction mixture to a first set of 5-15 cycles of:
1. a first temperature of at least 90° C.;
2. a second temperature in the range of 60° C. to 75° C.;
3. a third temperature in the range of 65° C. to 75° C.; and
c) detecting the presence of amplified methylated copies of said genomic locus in said amplified sample without adding further reagents to the reaction mixture using a flap assay that employs: i. an invasive oligonucleotide having a 3′ terminal G or C nucleotide that corresponds to a methylated cytosine in said genomic locus and ii. a flap oligonucleotide that comprises a G or C nucleotide at a position that corresponds to said methylated cytosine in said genomic locus; wherein said detecting comprises subjecting the amplified sample to a second set of 20-50 cycles of:
4. a fourth temperature of at least 90° C.;
5. a fifth temperature that is at least 10° C. lower than said second temperature;
6. a sixth temperature in the range of 65° C. to 75° C.; and
wherein said first primer of step b) is used as said invasive oligonucleotide in said flap assay of step c) and, in addition to having a 3′ terminal G or C nucleotide that corresponds to a methylated cytosine in said genomic locus, said first primer comprises an internal G or C nucleotide at a position that corresponds to a second methylated cytosine in said genomic locus.

Claims 11-12 teach “[t]he method of claim 1, wherein said sample is obtained from a human” and “wherein said sample is stool.”  A skilled artisan would have been motivated to apply these teaching from the conflicting claims to arrive at the real-time Invader Assay techniques for methylation using stool samples.
In summary, it is submitted that it would have been prima facie obvious to a person of ordinary skill before effective filing reading the conflicting claims to arrive at the instant claims with a reasonable expectation of success.  

Prior Art
	The following prior art is considered pertinent to real-time single-tube Invader Plus Assay: LYAMICHEV (US 2005/0186588); HALL (US 2009/0142752); Tadokoro et al. (Rapid quantification of periodontitis-related bacteria using a novel modification of Invader PLUS technologies, Microbiological Research 165 (2010) 43—49, 8/20/2008); Tadokoro et al. (Quantitation of viral load by real-time PCR-monitoring Invader reaction, Journal of Virological Methods 155 (2009) 182–186, 12/4/2008); KRAEDER (US 2011/0136118); MA (US 2008/0160524); ALLAWI (US 2006/0147955); Oler et al. (A rapid, microplate SNP genotype assay for the leptinob allele, Journal of Lipid Research Volume 49, 2008, 2/13/2008); Tsuchihashi et al. (Progress in high throughput SNP genotyping methods, The Pharmacogenomics Journal (2002) 2, 103–110); Hosono et al. (Multiplex PCR-Based Real-Time Invader Assay (mPCR-RETINA): A Novel SNP-Based Method for Detecting Allelic Asymmetries Within Copy Number Variation Regions, Hum Mutat. 2008 Jan;29(1):182-9).

Conclusion
No claims are allowed.
This is a continuation of applicant's earlier Application No. 14/539,841.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON PRIEST whose telephone number is (571) 270-1095.  The examiner can normally be reached on Monday-Friday 10am-6pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON A PRIEST/Primary Examiner, Art Unit 1637